Citation Nr: 0202775	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  91-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for a left testicle disorder and 
residuals of a bladder injury due to VA treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for a left arm disorder due to VA 
treatment.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1990 and July 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).  The Board remanded this 
case to the RO for additional development in September 1991 
and February 1997.  The RO complied with the instructions on 
Remand and returned the case to the Board for further 
appellate review.

By decision dated February 1999, the Board confirmed the 
denial of the issues on appeal.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  The Court, in a July 2000 Memorandum 
Decision, affirmed the Board's denial.  In December 2000, the 
U.S. Court of Appeals for the Federal Circuit remanded the 
case to the Court for proceedings consistent with the 
Veterans Claims Assistance Act of 2000.  In June 2001, the 
Court, in turn, vacated and remanded the February 1999 Board 
decision due to the enactment of the Veterans Claims 
Assistance Act of 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran incurred no additional left testicle or 
bladder disability as a result of VA treatment.

3.  The veteran incurred no additional left arm disability as 
a result of VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left testicle disorder and residuals of a bladder 
injury due to VA treatment have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West Supp. 1996); 38 C.F.R. § 3.358 (1996).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left arm disorder due to VA treatment have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West Supp. 1996); 38 C.F.R. 
§ 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim.  The Board finds that even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to compensation under 
38 U.S.C.A. § 1151.  The Board concludes that the discussions 
in the rating decisions, statements of the case and related 
letters have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  

In addition, the RO obtained relevant VA treatment records 
and VA medical opinions.  The veteran was afforded VA 
examinations and appeared at personal hearings before the RO 
and the Board.  The veteran also submitted private medical 
reports and lay statements.  The Board remanded this case on 
two occasions and this matter has been developed for several 
years.  In November 2001, the veteran's attorney wrote that 
he had no further argument or evidence to present.  
Accordingly, the Board concludes that the record as it stands 
is complete and adequate for appellate review and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West Supp. 1996); 38 C.F.R. § 3.358 (1996).  
For claims filed prior to October 1, 1997, as is the 
situation in this case, the veteran is not required to show 
fault or negligence in medical treatment.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

Thus, under 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. 

I.  Left Testicle Disorder and Bladder Injury

The veteran alleges that he suffers from incontinence due to 
residuals of right hernia repair surgery and that he lost his 
left testicle due to left hernia repair surgery.  

VA hospital records show that the veteran was admitted from 
April to May 1984 for a right inguinal herniorrhaphy.  During 
surgery, the veteran's bladder was inadvertently injured.  
The injury was confirmed by tissue diagnosis of a 
transitional cell epithelium and cystogram which revealed 
some extravasation of the bladder.  An intravenous pyelogram 
showed no damage to the ureters and the veteran was treated 
with a Foley drainage catheter for one week.  A repeat 
cystogram showed no extravasation and the veteran was 
urinating normally at discharge.  A follow-up visit in May 
1984 found no residuals from the bladder injury.

The veteran was readmitted to the VA hospital in June 1984 
for a left inguinal herniorrhaphy with Bassini repair.  
Physical examination at time of admission was essentially 
normal and noted a well-healed incision from the previous 
surgery.  The veteran underwent surgery without complications 
and his postoperative course was completely benign.  Eight 
days following surgery, the veteran complained of a painful, 
swollen left testicle.  Physical examination found a red, 
warm, painful testicle with good Doppler blood flow.  The 
veteran was prescribed medication and ice packs.  

At a February 1995 VA examination, the veteran complained of 
frequency, urgency, and nocturia following the injury to his 
bladder during the right herniorrhaphy.  He also complained 
of atrophy and loss of function of the left testicle 
following the left hernia repair.  Physical examination of 
the left scrotum found a small atrophic testicle that was 11/2 
inches in length and firm in consistency.  Bilateral 
herniorrhaphy scars were present and there was no evidence of 
a hernia.  The examiner stated that he found no evidence of 
organic disease with the exception of atrophy of the left 
testicle.  The examiner suggested that the veteran's urinary 
symptoms may be caused by prostatic hypertrophy and 
recommended further testing.  The examiner believed that the 
veteran's reported sexual dysfunction was more likely related 
to the prostatic hypertrophy and vascular disease than the 
trauma to the bladder.  

In May 1995, a VA physician reviewed the medical evidence in 
the veteran's claims file.  She noted that the previous 
examiner had found no residuals from the bladder injury and 
no residuals from the hernia surgeries.  The left testicle 
atrophy had been identified but had not been attributed to 
the hernia surgeries.  The sexual dysfunction was also not 
attributed to any of the surgeries, and no left arm 
dysfunction due to surgery was found.  The reviewing 
physician found that, overall, the veteran had no 
identifiable residuals from the VA surgeries.

Lay statements submitted by the veteran's wife and brother in 
January 1996 described his bladder control and testicular 
problems.  The veteran appeared at a personal hearing before 
the RO in February 1996.  He testified that his bladder was 
damaged during the right hernia surgery.  Since that time, he 
has had bladder control problems.  He knew that the injury 
was accidental but believed that it was caused by 
carelessness and negligence.  After his left hernia 
operation, he had pain and swelling of the left testicle and 
his left testicle was now very small.  The veteran believed 
that this was caused by infection from the surgery.  He had 
neither bladder nor testicle problems prior to the surgeries.  

In a letter dated January 1996, Ronald R. Hopkins, D.O., 
stated that he had examined the veteran and that the left 
testicular atrophy could "possibly" be due to complications 
of left inguinal herniorrhaphy.  The veteran's intermittent 
urinary incontinence could "possibly" be due to 
complications of the right herniorrhaphy and bladder injury.  
In a March 1996 letter, Dr. Hopkins stated that the veteran's 
left testicular atrophy and intermittent urinary incontinence 
were "probably" due to the hernia surgeries.  He opined 
that the surgeries were the proximate cause of the 
aforementioned problems.

At a May 1997 VA examination, the veteran reported that he 
had incontinence, frequency, and nocturia due to his bladder 
injury, and sexual dysfunction due to his testicular injury.  
He reported a normal urinary stream and complete emptying.  
He had sexual intercourse but believed that it was not the 
same as it once was.  The testis was occasionally painful to 
the medial thigh.  

Physical examination found a smooth, large prostate.  The 
examiner explained that one testicle was sufficient for 
adequate hormonal status, and that sexual dysfunction may not 
necessarily be due to testicular injury.  The examiner 
suggested urodynamics testing for the incontinence but the 
veteran refused.  In an April 1998 addendum, the examiner 
stated that the bladder dysfunction was most likely not 
related to the hernia repair.  He noted that urodynamics 
testing would clarify the nature of the incontinence and 
guide possible treatment.  He could not determine whether 
there were residuals of bladder injury because the veteran 
refused testing.  He also could not determine the etiology of 
the left testicle because the veteran refused testing.

The veteran appeared at a hearing before the Board in 
November 1998.  He reiterated his allegations that his 
urinary incontinence and testicular atrophy were due to the 
VA surgeries.  He also discussed several errors that he 
believed the RO had committed during the course of his 
appeal.  

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against the veteran's claims 
for compensation under 38 U.S.C.A. § 1151 for a left testicle 
disorder and residuals of bladder injury.  The applicable law 
requires that the veteran incur additional disability that is 
actually the result of VA treatment.  A veteran cannot be 
compensated for additional disability that is not causally 
related to VA hospitalization or medical or surgical 
treatment.  In the present case, the veteran's current 
disabilities are incontinence and an atrophied left testicle.  
However, the record does not establish that these additional 
disabilities were incurred as a result of VA surgical 
treatment.  The veteran underwent two hernia repair 
surgeries, one of which involved an injury to the bladder.  
The veteran's postoperative recoveries were successful and 
notably, no treatment records relate the veteran's presently 
claimed disabilities to his VA surgical treatment.

The Board accords more weight to the opinions of the VA 
examiners and the VA physician who reviewed the claims file, 
than that of Dr. Hopkins.  The VA doctors identified no 
residuals from the veteran's VA surgeries, and suggested that 
the veteran's disabilities may be due to other etiologies 
that required additional testing.  The statement from Dr. 
Hopkins was made without review of the claims file, and 
provided no medical reasoning or history to support his 
conclusions.  It is the Board's responsibility to assess the 
credibility and weight given to the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board). 

The Board has considered the veteran's statements regarding 
his belief that the VA surgeries caused additional 
disability.  However, as a lay person, the veteran is not 
competent to establish medical causation.  Espiritu v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Therefore, the Board 
has considered all of the evidence of record but finds that 
the veteran incurred no additional left testicle or bladder 
disability as a result of VA surgical treatment.

II.  Left Arm Disorder

VA hospital records show that the veteran was admitted in 
February 1987 with a three month history of left hand and 
finger pain and coldness.  He underwent a left subclavian 
arteriogram and a left hand study.  A left subclavian artery 
aneurysm was observed.  The veteran tolerated the procedure 
well and was discharged home in good condition.  Later that 
month, he was readmitted for resection of the aneurysm.  The 
veteran tolerated the procedure well and had no postoperative 
complications.  At discharge, he had good function of the 
left hand with some slight numbness of the left thumb.  

A January 1990 VA outpatient entry noted that the veteran had 
history of bilateral impingement syndrome of the shoulders 
and left subclavian procedure.  An examination of the left 
shoulder was normal.  An October 1992 VA aid and attendance 
examination noted that the veteran had no limitation of 
function or motion of the upper and lower extremities.

At a February 1995 VA examination, the veteran reported that, 
following the left aneurysm surgery, he had regained a 
majority of the function of the left upper extremity with 
exercise.  Physical measurements of the left and right upper 
extremities revealed them to be symmetrical.  The veteran had 
adequate, although diminished, muscular strength of the 
intrinsic muscles of the shoulder girdle.  Grip strength was 
also adequate, but diminished.  A large lipoma was present 
across the lateral margin of the left scapula.  Physiologic 
reflexes were present, but diminished in the biceps and 
triceps upon initial testing.  The examiner found that the 
veteran had adequate function of the left upper extremity, 
although it was still less than the right. 

In May 1995, a VA physician reviewed the medical evidence in 
the veteran's claims file.  She noted that the previous 
examiner had identified no left arm dysfunction due to 
surgery.  At his personal hearing before the RO in February 
1996, the veteran testified that following his surgery, he 
had atrophy and weakness of the left arm and swelling of the 
neck.  A February 1996 VA clinical entry found that the 
veteran's left subclavian scar was normal, with no 
significant dilation or aneurysm, and no evidence of 
obstructed graft or mass.  

At a July 1997 VA neurology examination, the veteran reported 
history of pain, weakness, and coldness of the left arm.  
Examination found cranial nerves II-XII intact, and motor 
strength 5/5 throughout with normal bulk and tone.  Upper arm 
and forearm were of equal circumference bilaterally.  
Reflexes were 2+ throughout and sensation was intact.  The 
examiner's impression was suspect claudication of the left 
upper extremity secondary to circulatory insufficiency, may 
be due to intermittent collapse of left subclavian graft due 
to its age of 10 years or may have a left subclavian clot.  
No neurologic findings of muscle wasting or other left upper 
extremity neurologic dysfunction were made.

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for a left arm 
disorder.  The record contains no medical evidence or opinion 
that shows that the veteran's left arm disorder constitutes 
additional disability that is the result of VA treatment.  
The veteran underwent a resection of an aneurysm in February 
1987 and had no postoperative complications.  No treatment or 
follow-up records identified any residuals related to the 
surgery.  The most recent VA examination contained a 
diagnosis of suspect claudication of the left upper 
extremity.  This diagnosis was not attributed to the original 
VA surgery.  In the absence of any evidence of an additional 
disability incurred due to the VA surgery, the benefit sought 
on appeal must be denied.  In reaching its conclusions, the 
Board has considered the doctrine of reasonable doubt as set 
forth in 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  
However, as the preponderance of the evidence is against the 
veteran's claim, this doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for a left testicle disorder and residuals 
of a bladder injury due to VA treatment is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for a left arm disorder due to VA 
treatment is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

